J-S63019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VIVIANE GHALEB                             :
                                               :
                       Appellant               :   No. 1072 EDA 2019

         Appeal from the Judgment of Sentence Entered March 20, 2019
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-SA-0000355-2018


BEFORE:      GANTMAN, P.J.E., MURRAY, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY MURRAY, J.:                       FILED DECEMBER 19, 2019

        Viviane Ghaleb (Appellant) appeals pro se after the trial court found her

guilty of violating Section 435-8(E) of the City of Easton Code, which prohibits

occupancy of a structure “condemned and placarded by” a property

maintenance officer.        See Easton Code, § 435-8(E).1      Because we lack

jurisdiction, we are constrained to transfer this appeal to the Commonwealth

Court of Pennsylvania.

        Although neither party has challenged our jurisdiction, we may

determine whether we have jurisdiction sua sponte.        See, e.g., M. London,

Inc. v. Fedders Corp., 452 A.2d 236, 237 (Pa. Super. 1982). “Jurisdiction

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1City of Easton, Article I Property Maintenance, https://www.ecode360.com/
31652697.
J-S63019-19



is purely a question of law; the appellate standard of review is de novo and

the scope of review plenary.”     Commonwealth v. Seiders, 11 A.3d 495,

496–97 (Pa. Super. 2010).

      Here, Appellant claims this Court has jurisdiction pursuant to 42

Pa.C.S.A. § 741 (Original Jurisdiction). See Appellant’s Brief at 1 (Statement

of Jurisdiction).   Appellant is incorrect; this Court does not have original

jurisdiction. The provision Appellant cites reads:

      The Superior Court shall have no original jurisdiction, except in
      cases of mandamus and prohibition to courts of inferior
      jurisdiction where such relief is ancillary to matters within its
      appellate jurisdiction, and except that it, or any judge thereof,
      shall have full power and authority when and as often as there
      may be occasion, to issue writs of habeas corpus under like
      conditions returnable to the said court.

42 Pa.C.S.A. § 741.

      Section 741 is not applicable.     To the contrary, 42 Pa.C.S.A. § 762

states:

      (a)   General rule.--Except as provided in subsection (b), the
            Commonwealth Court shall have exclusive jurisdiction of
            appeals from final orders of the courts of common pleas in the
            following cases:

                                     ***

       (4) Local government civil and criminal matters.--


42 Pa.C.S.A. § 762(a)(4) (emphasis added).

      Furthermore, Section 742 dictates that the “Superior Court shall have

exclusive appellate jurisdiction of all appeals from final orders of the courts of



                                      -2-
J-S63019-19



common pleas except” those “within the exclusive jurisdiction of the . .

. Commonwealth Court.”            42 Pa.C.S.A. § 742 (emphasis added).         The

Commonwealth Court of Pennsylvania has “exclusive jurisdiction of appeals

from final orders of the courts of common pleas . . . where is drawn in question

the application, interpretation or enforcement of any . . . statute regulating

the affairs of [a] municipality.” 42 Pa.C.S.A. § 762(a)(4)(i)(A).

        We note that while we could assert jurisdiction pursuant to 42 Pa.C.S.A.

§ 704 (Waiver of objections to jurisdiction), we decline to do so, because this

appeal has not “already been transferred”; transfer could potentially “disrupt

the legislatively ordained division of labor between the intermediate appellate

courts”; and there exists the “possibility of establishing two conflicting lines of

authority.” Trumbell Corp. v. Boss Construction, Inc., 747 A.2d 395, 399

(Pa. Super. 2000).

        Finally, Appellant will not be prejudiced by transfer. Pennsylvania Rule

of Appellate Procedure 751 provides that we “transfer the record to the proper

court    . . .   where the appeal . . . shall be treated as if originally filed in

transferee court on the date first filed . . .” Pa.R.A.P. 751(a).

        For the above reasons, it is ORDERED that this appeal is transferred to

the Commonwealth Court of Pennsylvania.




                                        -3-
J-S63019-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/19




                          -4-